Case 1:20-cv-10060-NMG Document 1-2 Filed 01/13/20 Page 1 of 4

EXHIBIT B
Case 1:20-cv-10060-NMG Document 1-2 Filed 01/13/20 Page 2 of 4
10/1/2019 On Joi and MIT - Lessig - Medium

As an unavoidable supporter of that cause, I can’t believe it is. We need the world to be
honest and take responsibility for the wrong it has allowed to occur. We need leaders in
the world to be honest and take responsibility. But I am certain that after yesterday, the
media strategy for responding to charges like this has changed, dramatically. There will
be no more apologies. There will be no more endless effort to reach out and explain
mistakes. There will be no clear confessions of error. There will only be the strategy that
a senior faculty member at Harvard advised should have been Joi’s strategy here — keep

your head down, say nothing, and wait for the storm to pass.
That will be a loss, not progress.

yes, I continue to stand with Joi — humbled by my blindness, acknowledging
S O more his own humanity, and saddened we live ina moment: when so much
good can be done, by holding wrong to account, but only so crudely and so painfully and
so wrongly. This is us, now. We should all be better.

Addendum — Weds, am.

I wrote this story Sunday. I had no sense it would trigger the attention it has, I’ve not had
the chance to process even a small slice of the reaction. I apologize for that — all of this
comes on top of an already overcommitted schedule. I hope to have the chance to

respond more carefully.
Yet there are a couple points I want to make if only to avoid misunderstanding.

If the question is not what you say, but what is heard, then there are two things that were

heard that I want to make sure no one understands me to be saying.

On whether Type 3 contributions should be taken

I’ve argued that “IF” a great university takes type 3 contributions, then they should be
anonymous. That conditional has been heard by some to mean I support the idea of a
great university taking Type 3 contributions. I do not. I believe a great university should
say, absolutely, it won’t take money from criminals. My only point was that MIT had
apparently decided to take Type 3 contributions. “IF” they do that, then of course the

contributions should be anonymous.

On whether the voice of victims are found in these paragraphs

https://medium.com/@lessig/on-joi-and-mit-3cb422fe5ae7 8/10
Case 1:20-cv-10060-NMG Document 1-2 Filed 01/13/20 Page 3 of 4
10/1/2019 On Joi and MIT - Lessig - Medium

More painfully to me is the suggestion by some that the voice of victims (and others) is
not clear enough in these paragraphs. Again, if that’s true, that’s on me. But as I had
meant the whole structure of the argument to turn on the particular significance of the
pain experienced by victims—the paragraph beginning “But what I — and Joi-missed”—
I certainly believe that that pain is fundamental to this account, and the whole reason

why taking this particular kind of Type 3 contribution was wrong.

Again, were I king, I’d say no Type 3 contributions. Period. But as I’m not king, that’s not
the rule, and it is not MIT’s policy. So that entailed the logic of “if you take them, at least
don’t give the criminal a chance to publicly launder his reputation” by making the

donation anonymous.

But then the point of the paragraph beginning “But what I — and Joi — missed” is to say
that even if you take Type 3 and you take them anonymously, it is a mistake to take this
particular type of Type 3 contribution — precisely because of the pain it would cause if it
were eventually revealed. Maybe you can take the money of a tax fraud, again, if and
only if anonymous. But the kind of pain triggered here means that that general rule
should not apply here. Which again is why I said I believe it was a mistake to take this

money, even if anonymous.

A mistake by whom

I’ve described three mistakes: (1) I was wrong in my advice to Joi. (2) Joi was wrong in
his decision to accept this kind of Type 3 money. (3) MIT was wrong to permit Type 3
money in general, and this particular contribution in particular. My only criticism of
anything that’s happened is that the attention and energy these mistakes have triggered

is not appropriately balanced.

The consequence of my essay is that people are more critical of me. That’s right and
appropriate — that’s the effect of a confession. But the primary intent of this essay is to
say that people should be more critical of MIT. Joi worked for MIT. He bears his own
moral responsibility, of course. But the institution that knowingly directed and enabled

and allowed this contribution bears responsibility too.

At the very start, MIT seemed to accept that responsibility. When Joi apologized, MIT did
so too, in a sense, as well. But when Ronan Farrow’s piece suggested that perhaps MIT
did not know of these contributions, and that Joi was, therefore, acting rogue, it was

https://medium.com/@lessig/on-joi-and-mit-3cb422fe5ae7 9/10
Case 1:20-cv-10060-NMG Document 1-2 Filed 01/13/20 Page 4 of 4
10/1/2019 On Joi and MIT - Lessig - Medium

wrong for MIT not to make it completely and absolutely clear that that reporting is not
correct. There is no doubt that MIT knew and approved of these contributions, while

they were solicited and when they were received.

MIT’s defense is that it is “completing a review.” That’s just too convenient. (**see the
update**) The lawyers will take months. The review will be released sometime after
that. Meanwhile, MIT profits from the suggestion that somehow this whole mess was not

their whole mess, too, while Ito is scapegoated.

The buck stops where the check is cashed. That was MIT. And as angry — and rightfully
angry, again, as I think this whole mess was a mistake—as people are, the real good that
could come from that anger is if it were directed to the end of changing the policies that
produced this mess. Let the rules about whether to take Type 3 contributions be changed
— never, under any circumstance. And let the rules about Type 4 contributions be
changed — only if anonymous.

Both of those changes may seem obvious to you. But recognize, they would be
fundamentally resisted by practically every development office in every great university.

The hard work is to fight that resistance.

And win.

UPDATE

MIT’s President, Raphael Reif, has now published a letter acknowledging that MIT knew
of this fundraising and directed the anonymity. This is the right thing for MIT to do.

Some rights reserved @)

Jotito MIT Epstein

https://medium.com/@lessig/on-joi-and-mit-3cb422fe5ae7 10/10
